Exhibit 10.3

SECOND AMENDMENT TO THE

AMENDED AND RESTATED WILSON BANK AND TRUST EXECUTIVE SALARY

CONTINUATION AGREEMENT

WHEREAS, Wilson Bank and Trust (the “Bank”) and Lisa Pominski, (the “Executive”)
previously entered into the Amended and Restated Wilson Bank and Trust Executive
Salary Continuation Agreement (the “Agreement”), originally effective as of
March 21, 2001; and

WHEREAS, the Agreement is designed to provide retirement benefits (the
“Benefits”) to the Executive upon certain enumerated events, payable out of the
Bank’s general assets; and

WHEREAS, the Bank and the Executive amended the Agreement on January 1, 2009, to
make changes required by Section 409A of the Internal Revenue Code of 1986, as
amended; and

WHEREAS, the Bank and the Executive further amended the Agreement to (i) clarify
the payment of benefits thereunder following the Executive’s disability and
(ii) freeze the accrual of Benefits under the Agreement as of October 1, 2012;
and

WHEREAS, the Bank and the Executive have agreed to further amend the Agreement
to extend the period of benefit payments regarding the Executive’s Retirement
following age 65 under the Agreement and executed Amendments as of September 26,
2016.

NOW, THEREFORE, effective September 26, 2016, the Bank and the Executive hereby
amend the Agreement to add a new Section 27, which shall read as follows:

27. Notwithstanding any other provision of this Agreement, in the event that
(i) benefits become payable under Sections 3(a) and 4(a) of the Agreement and
any Amendments thereto, (ii) if such benefits have been paid for a total of One
Hundred Eighty (180) payments (the “Original Payment Period”), as provided in
Section 4(a) hereunder, and (iii) the Executive is currently living at the end
of the Original Payment Period, then such benefit payments shall continue beyond
the Original Payment Period for the remainder of the Executive’s life. Such
extension of accrued benefits will be paid in accordance with the terms of
Sections 3(a) and 4(a)



--------------------------------------------------------------------------------

of the Agreement and any Amendments thereto in a manner consistent therewith and
with Section 409A of the Code. Notwithstanding the foregoing, the continuation
of payments under this Agreement past the Original Payment Period and for the
remainder of the Executive’s life shall not effect the time and form of payment
of any amounts already accrued under the Agreement or any other arrangement. The
Bank and Executive both acknowledge that the continuation of benefits hereunder
past the Original Payment Period is a new and separate benefit and such benefit
shall only be paid following the Original Payment Period if the Executive is
alive at such time.

IN WITNESS WHEREOF, both parties hereto acknowledge that each has carefully read
and considered this Amendment and consent to the changes contained herein. Both
parties have caused this Second Amendment to the Amended and Restated Wilson
Bank and Trust Executive Salary Continuation Agreement to be executed this 26th
day of September, 2016, effective September 26, 2016.

 

      WILSON BANK AND TRUST       Lebanon, Tennessee Witness:  

/s/ Christy Norton

    By:  

/s/ Elmer Richerson

      Title:   President Witness:  

/s/ Gary Whitaker

   

/s/ Lisa Pominski

      Lisa Pominski

 

2